Citation Nr: 9932402	
Decision Date: 11/17/99    Archive Date: 11/29/99

DOCKET NO.  96-05 236A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased disability rating for a 
lumbar spine disability, currently rated as 40 percent 
disabling.

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.

3.  Entitlement to an extension beyond November 1995 of a 
temporary total convalescent rating under 38 C.F.R. § 4.30, 
based on surgery in March 1995.

4.  Entitlement to an extension beyond February 1997 of a 
temporary total convalescent rating under 38 C.F.R. § 4.30, 
based on surgery in October 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to 
September 1983.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Wichita, Kansas, 
Regional Office (RO) of the United States Department of 
Veterans Affairs (VA).  The veteran appealed the RO actions 
denying a disability rating in excess of 40 percent for the 
veteran's lumbar spine disability, denying a total disability 
rating for compensation purposes based on individual 
unemployability, and denying extensions beyond November 1995 
and beyond February 1997 of temporary total convalescent 
ratings following surgeries in 1995 and 1996.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's disorders of the lumbar spine and discs, 
status post two surgeries, are manifested by persistent daily 
pain in the low back and lower extremities, and muscle spasm.

3.  The veteran is unable to secure or follow a substantially 
gainful occupation as a result of his service-connected low 
back disability.


CONCLUSIONS OF LAW

1.  The criteria for a 60 percent disability rating for a low 
back disability have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (1999).

2.  The criteria for a total disability rating based on 
individual unemployability have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Lumbar Spine

The veteran has a service-connected disability of the lumbar 
spine.  The veteran was treated in service for severe low 
back pain that arose after he lifted a very heavy object.  He 
was found to have spondylolysis of the L5 vertebra and 
spondylolisthesis of the L5-S1 vertebrae.  After service, the 
veteran continued to have treatment for low back pain.  He 
had back surgery in 1995 and again in 1996.  The RO currently 
describes the disability as spondylolisthesis of lumbar 
vertebrae, with bulging annulus at L4-L5 and disc 
desiccation, status post fusion of L5-S1.  The veteran 
contends that his low back disability has worsened, and that 
a higher disability rating is warranted.

A person who submits a claim for veteran's benefits has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  The United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") has defined a well 
grounded claim as a plausible claim; one which is meritorious 
on its own or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A claim for an 
increased rating for a disability is generally well grounded 
when an appellant indicates that the severity of the 
disability has increased.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 631-32 (1992).  The veteran claims that his low 
back disability has worsened, and the Board finds that his 
claim for an increased rating is a well grounded claim.

When a veteran has presented a well grounded claim within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), VA has a duty 
to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a) (West 1991).  In this case, the Board 
finds that the facts relevant to the veteran's claim have 
been properly developed, such that VA has satisfied its 
statutory obligation to assist the veteran in the development 
of his claim.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (1998).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(1998).  Nevertheless, the present level of disability is of 
primary concern, and the past medical reports do not have 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  VA regulations provide, and the Court has 
emphasized, that evaluation of a musculoskeletal disability 
must include consideration of the veteran's ability to engage 
in ordinary activities, including employment, and of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(1998); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Where there 
is a question as to which of two ratings shall be applied, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  38 C.F.R. § 4.7 (1998).

The evidence indicates that the veteran has disorders of 
lumbar spine and discs, with symptoms that have continued 
after two surgeries.  The rating schedule provides the 
following criteria for rating intervertebral disc syndrome:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  
...................................... 60

Severe; recurring attacks, with 
intermittent relief  .... 40

Moderate; recurring attacks  
...................................... 20

Mild  
.................................................
...................... 10

Postoperative, cured  
...............................................
.. 0

38 C.F.R. § 4.71a, Diagnostic Code 5293 (1999).

On VA medical examination in October 1988, the veteran 
reported that he had sharp pain in his lower back.  He 
reported that he worked as a mail handler for the United 
States Postal Service (USPS), and that he had missed ten days 
of work that year due to back pain.  The examining physician 
noted limitation of motion of the lumbar spine, and 
tenderness to palpation of the lumbar area.  X-rays showed L5 
spondylolisthesis and spondylolysis.

VA outpatient treatment notes indicate that the veteran was 
seen on various occasions in 1989 through 1994 for episodes 
of increased low back pain, often after heavy lifting or 
other physical activity.  Treating physicians prescribed pain 
medication, and recommended time away from work during some 
of the periods of exacerbated back pain.  In February 1992, 
the veteran reported radiation of the low back pain into his 
lower extremities.  In 1992 and 1993, examiners noted that he 
had muscle spasms.  In October 1993, MRI of the veteran's 
lumbar spine revealed a bulging disc at L4-L5, and disc 
desiccation at all three lower lumbar levels.

In a June 1994 hearing at the RO, the veteran reported that 
he was very restricted in movement due to his back disorder.  
He reported that his low back pain radiated into his legs.  
He reported that because of his back pain he could not walk, 
sit, or drive for long periods.  On VA examination in June 
1994, the veteran reported low back pain that radiated down 
both legs at times.  The examining physician noted 
considerable muscle spasm in the veteran's lumbar spine.

In March 1995, the veteran underwent surgery on his lumbar 
spine, with L5-S1 fusion and instrumentation with Synthes 
pedicle screw fixation.  VA outpatient treatment notes from 
the months following the 1995 surgery indicate that the 
veteran reported continuing low back pain.  On VA examination 
in November 1995, the veteran reported low back pain that 
still required daily pain medication.  The range of motion of 
the lumbar spine was to 40 degrees of flexion, 5 degrees of 
extension, 20 degrees of lateral bending to each side, 20 
degrees of rotation to the left and 10 degrees of rotation to 
the right.  There was objective evidence of pain on motion, 
and there was no evidence of neurological involvement.  X-
rays showed Grade I spondylolisthesis of L5, with laminectomy 
of L5 and posterior fixation of the L5-S1 interspace.

In December 1995, the veteran reported that he had persistent 
low back pain, with difficulty sleeping due to pain.  In a 
February 1996 hearing at the RO, the veteran reported that he 
felt more disabled than he had before the 1995 surgery.  He 
reported that his low back pain was constant, and worse at 
night.  He reported that he took pain medication daily, and 
used a TENS unit.  He reported that he was very restricted in 
his activities due to the inflexibility and pain in his low 
back.  He reported that he had begun to have bowel problems, 
with urgency of bowel movements.  The veteran's wife reported 
that because of his back pain the veteran had difficulty 
sleeping, and was no longer able to do household tasks.

In July 1996, x-rays showed a mildly bulging disc at L4-L5.  
On VA examination in October 1996, the veteran reported that 
his low back pain had worsened since his March 1995 surgery.  
He stated that he was scheduled for a repeat surgery for 
lumbar spine decompression and fusion.  The veteran reported 
that he had constant low back pain and cramping and weakness 
in his buttocks and thighs.  He reported that his legs gave 
out on him after walking two to three blocks.  He reported 
partial incontinence of bowel.  The examiner noted that the 
veteran walked with a limp, and with a slightly forward-
flexed position.  The range of motion of his lumbar spine was 
limited, due to pain, to 20 degrees of flexion, 20 degrees of 
extension, 15 degrees of lateral bending to each side, and 0 
degrees of rotation to either side.  The examiner reported 
that there was obvious pain on motion of the spine.  Spinal 
stenosis at L4-L5 and L5-S1 were shown on CT and myelogram.  
The examiner commented that the veteran's lumbar spinal 
stenosis caused the veteran significant disability in 
activities of daily living, and significantly limited his 
employability.

In October 1996, the veteran underwent another surgery on his 
back, an L4 laminectomy and L4-S1 fusion and fixation.  On 
follow-up in February 1997, the veteran reported sharp pain 
in his low back, radiating into his hips.  In July 1997, he 
reported low back pain, sometimes radiating to his right leg.  
He continued to wear a back brace.  In September 1997, the 
veteran reported back pain with radiation down his left 
buttock.  He reported episodes of urinary urgency.  The 
treating physician noted diminished sensation to pinprick in 
the veteran's right foot.

In a June 1999 Travel Board hearing before the undersigned 
Member of the Board, the veteran reported that he had 
constant back pain, with numbness and pain radiating into his 
legs.  He reported that he had muscle spasms, and that his 
legs sometimes gave out, causing him to fall.  He reported 
that he had trouble holding his bowel movements.

The evidence indicates that the veteran's spine and disc 
disorders produce persistent, daily low back pain, with 
muscle spasm, and radiation of pain into the lower 
extremities.  Overall, the veteran's low back disorder meets 
the rating schedule criteria for a 60 percent rating for 
intervertebral disc syndrome.  Therefore, an increase to a 60 
percent rating is granted.

Unemployability

The veteran contends that he should be rated as totally 
disabled, because his service-connected low back disability 
makes him unable to work.  VA regulations allow for the 
assignment of a total disability rating when a veteran has 
service-connected disabilities with certain combinations of 
ratings, and that veteran is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a) (1999).  If the 
veteran has only one service-connected disability, a total 
rating may be assigned if that disability is ratable at 60 
percent or more.  If the veteran has two or more service-
connected disabilities, a total rating may be assigned if at 
least one disability is ratable at 40 percent or more, and 
the combined rating is 70 percent or more.  38 C.F.R. 
§ 4.16(a) (1999).  Even when the ratings of the veteran's 
service-connected disabilities do not meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a), a total rating 
may nonetheless be assigned under certain conditions, on an 
extraschedular basis, if the veteran is unable to secure and 
follow a substantially gainful occupation because of service-
connected disabilities.  38 C.F.R. § 4.16(b) (1999).

The claims file contains competent evidence that the 
veteran's low back disorder makes him unable to work.  
Therefore, the Board finds that the veteran's claim for a 
total rating is a well grounded claim within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The Board also finds that 
all facts relevant to that claim have been properly 
developed, so that VA has satisfied its statutory obligation 
to assist the veteran in the development of that claim.

On a number of occasions in 1992 through 1994, physicians 
treating the veteran's low back disorder recommended periods 
of bedrest, time away from work, or restricted duties while 
at work.  In a June 1994 hearing at the RO, the veteran 
reported that his back pain caused him to miss a week or more 
of work every month, and to be on light duty for much of the 
time while he was at work.

A July 1995 note from a VA neurosurgeon indicated that the 
veteran should not return to work for the next three months.  
In October 1995, a VA neurosurgeon expressed the opinion that 
the veteran would not be able to return to work for at least 
six months.  The neurosurgeon wrote that the veteran might 
never be able to return to his previous level of activity, 
which had included heavy lifting.  The neurosurgeon stated 
that the veteran's lifting limit would be 25 pounds.

In February 1996, the veteran reported that he had not been 
able to work since his surgery in March 1995.  He reported 
that, because of back pain, he could not bend over very far, 
could not sit for more than two hours, and could not stand 
for more than two hours.  He wrote that his employer, USPS, 
had informed him that they did not have any job that he could 
do considering his severe low back disability, and that the 
employer had advised him to retire.  An April 1996 document 
from USPS indicated that USPS did not have any available 
positions within commuting distance that would accommodate 
the veteran's severe restrictions.

In May 1996, the veteran wrote that he had been forced to 
retire from his job with USPS because of the limitations 
imposed on him by his back disorder.  He asserted that his 
physical limitations would prevent him from passing a 
physical examination for a new job.  He reported that he was 
in pain when standing or sitting, and that he used medication 
and a TENS unit daily for the pain.  He stated that he had 
work experience as a cook and as a postal worker.

The veteran underwent another spinal surgery in October 1996.  
On follow-up in February 1997, the VA physician indicated 
that the veteran would need to wear a back brace and to be on 
limited activity for six to twelve months.  In April 1997, 
and again in June 1997, a VA neurosurgeon reported that the 
veteran's long term prognosis for return to an occupation 
that would involve any sort of lifting or vigorous activity 
was poor.  In September 1997, a VA physician reported that 
the veteran's convalescence needed to be extended.  The 
physician reported:

He is going to be very limited in the 
type of work that he can do.  If he can 
go back to work at all, he certainly will 
not be able to do any vigorous heavy 
lifting or any strenuous activity given 
his current problems.

In March 1998, a report from a VA rehabilitation clinic 
indicated that the veteran was permanently disabled, and 
could never return to any type of work.  The reporting 
physician indicated that the veteran could not lift more than 
ten pounds.  The physician indicated that the veteran could 
stand, walk, or sit for no longer than 45 minutes before 
needing to lie down.

In a July 1998 decision, the United States Social Security 
Administration (SSA) found that the veteran had been disabled 
due to his back disorder since March 1995.  The SSA decision 
stated that the veteran's back disorder prevented him from 
performing even sedentary work.

In his June 1999 Travel Board hearing, the veteran reported 
that he had been forced to retire from his job with the 
Postal Service because of his back disorder.  He indicated 
that he had not worked since 1995.  He reported that because 
of his back pain he was not able to bend over, to walk or to 
stand for long, or to sit for very long in one position.  He 
reported that his education included some high school and a 
GED.

VA medical evidence, the SSA decision, and the veteran's 
statements all support a conclusion that the veteran is 
unable to secure or follow a substantially gainful occupation 
because of his service-connected low back disability.  The 
veteran has two service-connected disabilities.  His low back 
disability is ratable at 60 percent, and a service-connected 
fracture of the head of the metacarpal of the right middle 
finger is rated at 0 percent.  The claims file does not 
contain any evidence that the finger fracture is currently 
producing any impairment.  The combined rating of the two 
disabilities is 60 percent.  Although the combined rating is 
less than 70 percent, because the only currently disabling 
condition, the back disorder, is ratable at 60 percent, and 
because the back disorder is shown to render the veteran 
unemployable, the Board finds that it is reasonable to grant 
the veteran's claim for a total rating based on 
unemployability.

Extensions of Convalescent Ratings

The veteran is seeking extensions of temporary total 
convalescent ratings for periods following his low back 
surgeries in March 1995 and October 1996.  In the present 
decision, the Board has granted an increased rating for the 
veteran's low back disability, and a total rating for 
compensation purposes based on individual unemployability.  
Upon return of the claims file to the RO, the RO will issue a 
rating decision implementing the Board's decision.  In the 
rating decision, the RO will assign appropriate effective 
dates for the ratings granted by the Board.  For any periods 
when a total rating based on unemployability is in effect, 
the issue of entitlement to a total rating based on 
convalescence will be moot.  Thus, depending on the effective 
dates that that the RO establishes, the veteran's claims for 
extensions of convalescent ratings may become moot for all or 
part of the periods addressed by his claims.

Therefore, the Board will defer action on the convalescent 
rating claims pending action by the RO.  After assigning 
effective dates for the ratings granted by the Board in this 
decision, the RO should readjudicate the veteran's claims for 
extensions of convalescent ratings.  If a rating of less than 
100 percent remains assigned for any period later than the 
veteran's March 1995 surgery, the case should be returned to 
the Board to address the veteran's appeals for extensions of 
convalescent ratings.


ORDER

Entitlement to a 60 percent rating for a low back disability 
is granted, subject to laws and regulations controlling the 
disbursement of monetary benefits.

Entitlement to a total rating for compensation purposes, 
based on individual unemployability, is granted, subject to 
laws and regulations controlling the disbursement of monetary 
benefits.




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

